DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2019/0217914).
With respect to claim 1, Huang et al. discloses a modular biking device (fig. 11), comprising: a frame (1, 41); a drive box (housing around chain wheel 73 shown in fig. 4(B)); at least one front wheel (32); at least one rear wheel (42); a driving mechanism (73, 75); a plurality of pedals (72); the drive box (housing around chain wheel 73 shown in fig. 4(B)) being detachably connected (see fig. 4(B)) between the frame (1) and the at least one rear wheel (42); the at least one front wheel (32) being detachably mounted to a first end (see fig. 11) of the frame (1, 41); the at least one rear wheel (42) being detachably mounted onto a second end (see fig. 11) of the frame (1, 41), opposite to the front wheel (32); the driving mechanism (73, 75) being mounted within the drive box (housing around chain wheel 73 shown in fig. 4(B)); the plurality of pedals (72) being detachably mounted (paragraphs 19, 56, claim 10) adjacent a first end of the drive box (housing around chain wheel 73 shown in fig. 4(B)); the at least one rear wheel (42) being detachably mounted (see fig. 4(B)) adjacent a second end of the drive box (housing around chain wheel 73 shown in fig. 4(B)), wherein the second end is positioned opposite to the first end across the drive box (housing around chain wheel 73 shown in fig. 4(B)); and the plurality of pedals (72) and the at least one back wheel (42) being operably coupled to the driving mechanism (73, 75), wherein the driving mechanism (73, 75) transforms rotary motion of the pedals (72) about a pedaling axis into rotary motion of the at least one rear wheel (42) about a drive axis.  (Figs. 1-12, paragraphs 33-58.)
With respect to claim 10, Huang et al. discloses the plurality of pedals (72) comprising a first pedal (72) and a second pedal (72); the first pedal (72) extending laterally from a first surface of the drive box (housing around chain wheel 73 shown in fig. 4(B)); and the second pedal (72) extending laterally from a second surface of the drive box (housing around chain wheel 73 shown in fig. 4(B)).  (Figs. 1-12, paragraphs 33-58.)
With respect to claim 13, Huang et al. discloses a modular biking device (fig. 11), comprising: a frame (1); a drive box (housing around chain wheel 73 shown in fig. 4(B)); at least one front wheel (32); at least one rear wheel (42); a driving mechanism (73, 75); a plurality of pedals (72); the plurality of pedals (72) comprising a first pedal (72) and a second pedal (72); the drive box (housing around chain wheel 73 shown in fig. 4(B)) being detachably connected (see fig. 4(B)) between the frame (1) and the at least one rear wheel (42); the at least one front wheel (32) being detachably mounted to a first end (see fig. 11) of the frame (1); the at least one rear wheel (42) being detachably mounted onto a second end (see fig. 11) of the frame (1), opposite to the front wheel (32); the driving mechanism (73, 75) being mounted within the drive box (housing around chain wheel 73 shown in fig. 4(B)); the plurality of pedals (72) being detachably mounted (paragraphs 19, 56, claim 10) adjacent a first end of the drive box (housing around chain wheel 73 shown in fig. 4(B)); the first pedal (72) extending laterally from a first surface of the drive box (housing around chain wheel 73 shown in fig. 4(B)); and the second pedal (72) extending laterally from a second surface of the drive box (housing around chain wheel 73 shown in fig. 4(B)), wherein the first surface is positioned opposite to the second surface across the drive box (housing around chain wheel 73 shown in fig. 4(B)); the plurality of pedals (72) and the at least one rear wheel (42) being detachably mounted (see fig. 4(B)) adjacent a second end of the drive box (housing around chain wheel 73 shown in fig. 4(B)), wherein the second end is positioned opposite to the first end across the drive box (housing around chain wheel 73 shown in fig. 4(B)); and the plurality of pedals (72) and the at least one back wheel (42) being operably coupled to the driving mechanism (73, 75), wherein the driving mechanism (73, 75) transforms rotary motion of the pedals (72) about a pedaling axis into rotary motion of the at least one rear wheel (42) about a drive axis.  (Figs. 1-12, paragraphs 33-58.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-9, 11-12, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0217914) in view of Lee (US 2017/0291661) and Brackett (US 5,938,224).
With respect to claims 2, 6, 11-12, 14-15 and 18-19, Huang et al. discloses a head tube (313); a seat tube (fig. 4B); a rear wheel port (figs. 4B, 9-11); a stem (312); the head tube (313) being connected to the first end (fig. 5) of the frame (1, 41); the rear wheel port (figs. 4B, 9-11) laterally traversing into the second end (41) of the frame (1, 41); the seat tube (fig. 4B) being integrated into the frame (1, 41) between the head tube (313) and the rear wheel port (figs. 4B, 9-11); the rear wheel (42) being rotatably attached to the rear wheel port (figs. 4B, 9-11); the seat tube (fig. 4B) being positioned angularly offset from the drive box (housing around chain wheel 73 shown in fig. 4(B)); and the stem (312) being mounted within the head tube (313); a seat post (51); a saddle (5); the seat post (51) being positioned within the seat tube (251); the saddle (5) being terminally connected to the seat post (51).  (Figs. 1-12, paragraphs 33-58.)  Huang et al. is silent regarding the seat tube being terminally connected to the drive box and the drive mechanism being hydraulic.  Lee teaches of the seat tube (70A) being terminally connected to the drive box (10); the saddle (79) opposite to the drive box (10); the drive mechanism comprising a hydraulic pump (20), a hydraulic motor (90), a plurality of fluid transfer tubes (paragraphs 23, 44), the plurality of fluid transfer tubes (paragraphs 23, 44) being connected between the hydraulic pump (20) and the hydraulic motor (90).  (Figs. 1-6C, paragraphs 167-385.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Lee into the invention of Huang et al. in order to minimize malfunctions of conventional mechanical chain gears, accidents caused by slipping chains or by jammed chains due to user's pants, and grease stains ruing pants of a user.  (Paragraph 3.)  Huang et al., as modified, discloses the at least one rear wheel (42) being detachably connected to the driving mechanism 73, 75) but is silent regarding continuous shafts.  Brackett teaches of a first continuous shaft (20), a second continuous shaft (32); the first continuous shaft (20) engaging through the hydraulic pump (22); the first continuous shaft (20) being connected in between the first pedal (12) and the second pedal (14); the second continuous shaft (32) engaging through the hydraulic motor (28); the second continuous shaft (32) being terminally connected to the at least one rear wheel (36); the drive box (38) comprising: a first port (opening where 20 enters manifold; figs. 1-2, 5); a second port (opening where 32 enters manifold; figs. 1-2); the first port (opening where 20 enters manifold; figs. 1-2, 5) being positioned adjacent the first end of the drive box; the second port (opening where 32 enters manifold; figs. 1-2) being positioned adjacent the second end of the drive box (38); the plurality of pedals being connected to the driving mechanism through the first port (opening where 20 enters manifold; figs. 1-2, 5); and the at least one rear wheel being connected to the driving mechanism through the second port (opening where 32 enters manifold; figs. 1-2).  (Figs. 1-36, col. 3, lines 47-67, cols. 4-10.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Brackett into the invention of Huang et al., as modified, in order to provide a transmission that reliably and efficiently transmits power from a first mechanical movement to a second. It is a further an object to provide a transmission which can be applied to a bicycle that is cleaner, safer and easier to use than a chain drive. (Col. 1, lines 58-63.)  In addition, regarding certain elements being ‘removable’ or ‘detachable’, see MPEP 2144.04(V)(C) In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”).
With respect to claims 3-4 and 16, Huang et al., as modified, discloses the biking device is in a tricycle mode (fig. 5): the at least one rear wheel comprising a first rear wheel (42) and a second rear wheel (42); and the first rear wheel (42) being positioned opposite to the second rear wheel across the rear wheel port (figs. 4B, 9-11); a fork (314): the fork (314) being terminally connected to a first end the stem (312); and the at least one front wheel (32) being rotatably mounted in between a first leg (fig. 4B) of the fork (312) and a second leg (fig. 4B) of the fork.  (Figs. 1-12, paragraphs 33-58.)
With respect to claim 7, Huang et al., as modified, discloses a handle bar (311); and the handle bar (311) being terminally connected to a second end of the stem (312), opposite to the at least one front wheel (32).  (Figs. 1-12, paragraphs 33-58.)
With respect to claim 8, Huang et al., as modified, discloses wherein the biking device is in a tricycle mode (fig. 5), the drive box (housing around chain wheel 73 shown in fig. 4(B)) comprising a planar body (fig. 4B; side wall of housing is planar).  (Figs. 1-12, paragraphs 33-58.)
With respect to claim 9, Huang et al., as modified, discloses wherein the biking device is in a bicycle mode (fig. 4B), the drive box (housing around chain wheel 73 shown in fig. 4(B)) comprising a bent body (housing curves around the front of the chain wheel 73).  (Figs. 1-12, paragraphs 33-58.)
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., Lee and Brackett as applied to claims 1-2, 13 and 15 above, and further in view of Xu et al. (US 10,583,690).
With respect to claims 5 and 17, Huang et al., as modified, is silent regarding a bent front leg.  Xu et al. teaches of the biking device is in a bicycle mode (fig. 1): a bent front leg (110a); the bent front leg (110a) being terminally connected to a first end of the stem (120); and the at least one front wheel (200a) being detachably mounted onto the bent front leg (110a).  (Figs. 1-7, col. 3, lines 42-67, cols. 4-7.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Xu et al. into the invention of Huang et al., as modified, in order to provide an installation structure for a wheel axle assembly and a wheel fork, which has a simple, firm and compact structure, and is easy to process and assemble, and has a well durability. (Col. 1, lines 40-43.)  In addition, regarding certain elements being ‘removable’ or ‘detachable’, see MPEP 2144.04(V)(C) In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614